           Case 6:14-cv-01424-MC         Document 91    Filed 12/22/20     Page 1 of 8




 Reilley D. Keating, OSB No. 073762
 reilley.keating@stoel.com
 Stephen H. Galloway, OSB No. 093602
 stephen.galloway@stoel.com
 STOEL RIVES LLP
 760 SW Ninth Avenue, Suite 3000
 Portland, OR 97205
 Telephone: (503) 224-3380
 Facsimile: (503) 220-2480

           Attorneys for Defendants




                                  UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                        EUGENE DIVISION




THE UNITED STATES OF AMERICA, ex                              Case No.: 6:14-cv-01424-MC
rel. MICHAEL T. BROOKS,
                                                         DEFENDANTS’ MOTION TO
                       Relator,                       ENFORCE PROTECTIVE ORDER

         v.

TRILLIUM COMMUNITY HEALTH
PLAN, INC., AGATE RESOURCES, INC.,
and LANE INDIVIDUAL PRACTICE
ASSOCIATION, INC.,

                       Defendants.


                              LOCAL RULE 7-1(a) CERTIFICATION

         Pursuant to LR 7-1(a), counsel for defendants Trillium Community Health Plan, Inc.

(“Trillium”), Agate Resources, Inc. (“Agate”), and Lane Individual Practice Association, Inc.

(“LIPA”) (collectively “Defendants”) certify that they attempted to confer with relator Michael

  Page 1      - DEFENDANTS’ MOTION TO ENFORCE PROTECTIVE ORDER


109164190.2 0061542-00017
           Case 6:14-cv-01424-MC         Document 91      Filed 12/22/20     Page 2 of 8




T. Brooks (“Relator”) by sending him two emails requesting to schedule a conferral call. Both

times, Relator responded without addressing the conferral request. Defendants therefore threat

this Motion as opposed.

                                             MOTION

         Pursuant to Fed. R. Civ. P. 37(b)(2) and the Court’s inherent powers to enforce its

Orders, Defendants hereby move that the Court impose appropriate discovery sanctions based on

Relator’s failure to comply with this Court’s Protective Order (Dkt. 57). Specifically,

Defendants seek an order compelling Relator to (1) return or destroy all of Defendants’

confidential documents in his possession, custody, or control, (2) return all of Defendants’

documents in Relator’s possession, custody, or control that contain protected health information

(“PHI”) under the Health Insurance Portability and Accountability Act (“HIPAA”), and (3)

certify to this Court that he has complied with the above orders.

         This Motion is supported by the following Memorandum of Law and the Declaration of

Stephen H. Galloway (“Galloway Dec.”), filed herewith.

                                   MEMORANDUM OF LAW

                                       I. INTRODUCTION

         When Agate terminated Relator’s employment more than seven years ago, he took with

him numerous confidential records, many containing PHI, that he claimed were relevant to his

whistleblower claims. In order to safeguard both the confidentiality of the documents and the

health information of Agate’s customers, Defendants sought a Protective Order, which the Court

entered on January 20, 2016. The Protective Order requires Relator to return all PHI and return

or destroy all confidential documents at the conclusion of the lawsuit. Although this lawsuit (and

all appeals) concluded as of June 6, 2018, Relator had filed numerous other actions against Agate


  Page 2      - DEFENDANTS’ MOTION TO ENFORCE PROTECTIVE ORDER


109164190.2 0061542-00017
           Case 6:14-cv-01424-MC        Document 91        Filed 12/22/20     Page 3 of 8




asserting similar whistleblower allegations that were then-pending. In recognition that the

documents potentially could have been relevant to the claims asserted in those other actions,

Defendants did not demand return of the documents at the conclusion of this case.

         Now, however, all of Relator’s lawsuits are concluded, and Defendants have demanded

that Relator abide by the terms of the Protective Order and either return or destroy Defendants’

confidential information and PHI. Instead of complying with that Order, Relator has threatened

to disclose the protected information to various parties, including the press, and recently

suggested that he already may have disclosed the documents to an unnamed third party.

Defendants therefore respectfully request that the Court order that Relator comply with the terms

of the Protective Order, immediately return or destroy all of Defendants’ confidential documents,

and return all of Defendants’ PHI.

                                            II. FACTS

         Relator worked as a database administrator for Agate from 2005 to 2013. He was

terminated in 2013 and, on September 3, 2014, filed this qui tam action under seal asserting

violations of various federal laws, including the False Claims Act, 31 U.S.C. § 3721 et seq.

(“FCA”). (See Dkt. 3.) During this proceeding, Relator’s counsel acknowledged that Relator

had retained possession of a large quantity of Defendants’ documents and information, including

many documents containing PHI. (Dkt. 51 ¶ 6.) Relator has never provided copies or detailed

the scope of the documents he retained. (Galloway Dec. ¶ 2.)

         On January 20, 2016, this Court entered the Protective Order over Relator’s objection.

(Dkt. 57.) It expressly applies to all documents with any “connection with Relator's employment

with and/or originating from Trillium, Agate or any of Trillium's or Agate's employees, officers,

directors, corporate parents, subsidiaries, divisions, successors, predecessors or affiliates.” (Dkt.


  Page 3      - DEFENDANTS’ MOTION TO ENFORCE PROTECTIVE ORDER


109164190.2 0061542-00017
           Case 6:14-cv-01424-MC        Document 91        Filed 12/22/20     Page 4 of 8




57 ¶ 1.) All such documents are presumed to be Confidential, and the Protective Order restricts

the use and disclosure of those documents to purposes related to the litigation. (Id. ¶ 3, 7-9, 13.)

The Protective Order also restricts the use of documents containing PHI, prohibiting their use

“for any purpose other than prosecuting or defending this action.” (Id. ¶ 5(c).)

         The Protective Order further requires that all Confidential documents be returned to

Defendants “[w]ithin forty-five (45) days after the final termination of this litigation, upon

written request by the designating party.” (Id. ¶ 15.) For documents containing PHI, Relator is

“required to either return to the Covered Entity from whom or which such PHI was obtained or

to destroy the PHI (including all copies made thereof), immediately upon (and in no event longer

than 45 days from) the conclusion of this action.” (Id. ¶ 5(d).) “Further, upon conclusion of this

action, Relator is required to return to Defendants the PHI (including all copies made thereof) in

Relator’s possession, custody or control in connection with Relator's employment with and/or

originating from” Defendants. (Id.) This Court retained jurisdiction to enforce the terms of the

Order. (Id. ¶ 19.)

          This action concluded on June 6, 2018, when the Ninth Circuit issued its mandate

dismissing Relator’s appeal. (Dkt. 90.) At that time, however, several other actions that Relator

had filed against Agate remained pending. Specifically, Relator had filed a lawsuit against Agate

in the District of Oregon that asserted a variety of whistleblower retaliation, employment

discrimination and other related claims against Agate. (See Brooks v. Agate Resources, Inc.,

District of Oregon Case No. 6:15-cv-00983-MK (the “Employment Lawsuit”).) Relator also

filed a complaint with the U.S. Department of Labor alleging violations of the whistleblower

protection provisions of the Affordable Care Act (“ACA”) and the Sarbanes-Oxley Act of 2002

(“SOX”), Case No. 2016-SOX-00037 (the “First DOL Action”). That case was summarily


  Page 4      - DEFENDANTS’ MOTION TO ENFORCE PROTECTIVE ORDER


109164190.2 0061542-00017
             Case 6:14-cv-01424-MC       Document 91       Filed 12/22/20      Page 5 of 8




dismissed by the Administrative Law Judge on March 6, 2017, but Relator had appealed that

dismissal to the Administrative Review Board (ARB Case No. 2017-033), which was pending

when this case concluded. Then, on July 3, 2018, about a month after this case concluded and

while the ARB appeal in the First DOL Action remained pending, Relator filed a second

complaint with the U.S. Department of Labor, again asserting allegations of the whistleblower

protection provisions of the ACA and SOX, Case No. 2018-SOX-00046 (the “Second DOL

Action”).

         Recognizing that the documents subject to the Protective Order in this case potentially

could be relevant in those other actions—should Relator have proceeded beyond the pleading

stage—Defendants did not demand that Relator return or destroy the Confidential documents

while those other actions remained pending. (Galloway Dec. ¶ 3.) However, each of those

actions is now concluded. The ARB affirmed the dismissal of the First DOL Action by order

dated March 25, 2019. (Id. ¶ 4, Ex. 1.) The ARB affirmed the dismissal of the Second DOL

Action by order dated April 21, 2020. (Id. ¶ 5, Ex. 2.) And the Ninth Circuit affirmed the

District of Oregon’s order and judgment dismissing the Employment Lawsuit with prejudice by

order dated November 5, 2020. (Id. ¶ 6, Ex. 3.) The Ninth Circuit’s mandate issued on

November 27, 2020. (Id., Ex. 4.) Relator also filed a premature petition for writ of certiorari to

the U.S. Supreme Court in which he described some records of college students and medical

treatment they received, potentially disclosing PHI. (Id. ¶ 7.) 1

         Just recently, as Relator’s litigious pursuits against Agate drew to a close, Relator began

making threats to disclose the confidential information in his possession to third parties, and


         1
          Because this petition potentially disclosed PHI, Defendants are not submitting a copy,
but it can be provided in camera upon request.

  Page 5      - DEFENDANTS’ MOTION TO ENFORCE PROTECTIVE ORDER


109164190.2 0061542-00017
           Case 6:14-cv-01424-MC         Document 91       Filed 12/22/20      Page 6 of 8




even went so far as to suggest that he has provided confidential documents to a third party. (Id. ¶

8, Exs. 5-6.) It is unclear whether Relator has actually disclosed such information to any third

party (or if so, to whom). But by letter dated October 9, 2020, counsel for Defendants has

demanded that Relator return or confirm that he has destroyed all of the confidential information

(including copies thereof) in his possession. (Id. ¶ 9, Ex. 7.) Counsel for Defendants also has

demanded that Relator (1) return or confirm the destruction of any confidential information in

the possession of a third party to whom Relator may have disclosed such information and (2)

require such third party to certify that the third party will agree to and abide by the terms of the

Protective Order. (Id.) Counsel for Defendants further informed Relator that if he refused to

comply with these demands, Defendants would seek an order from this Court enforcing the

Protective Order. (Id.) Relator did not respond to the demand. (Id.)

                                         III. ARGUMENT

         Pursuant to Fed. R. Civ. P. 37(b)(2)(A), whenever a party “fails to obey an order” related

to discovery, the Court may impose sanctions to enforce its Order. The rule further provides a

non-exhaustive list of potential discovery sanctions that include “treating as contempt of court

the failure to obey any order.” Fed. R. Civ. P. 37(b)(2)(A).

         “A court has power to adjudge in civil contempt any person who willfully disobeys a

specific and definite order requiring him to do or to refrain from doing an act.” Shuffler v.

Heritage Bank, 720 F.2d 1141, 1146 (9th Cir. 1983) (citing In re Baum, 606 F.2d 592, 593 (5th

Cir.1979)). “A person fails to act as ordered by the court when he fails to take ‘all the reasonable

steps within [his] power to insure compliance with the [court’s] order [ ].” Id. at 1146-47

(quoting Sekaquaptewa v. MacDonald, 544 F.2d 396, 406 (9th Cir. 1976)). “Sanctions for civil

contempt can be imposed . . . to compel or coerce obedience to a court order . . . .” Id. at 1147


  Page 6      - DEFENDANTS’ MOTION TO ENFORCE PROTECTIVE ORDER


109164190.2 0061542-00017
           Case 6:14-cv-01424-MC        Document 91        Filed 12/22/20     Page 7 of 8




(citing Shillitani v. United States, 384 U.S. 364, 370-71, 86 S.Ct. 1531, 1535-36, 16 L.Ed.2d 622

(1966)).

         Here, the Court explicitly ordered Relator to return all Confidential documents, including

those containing PHI, upon Defendants’ request at the conclusion of this action. The action has

long been concluded and Defendants have requested the return of the Confidential information,

but Relator has failed to comply with the Court’s Order.

                                       IV. CONCLUSION

         For the reasons above, Defendants respectfully request that the Court grant their Motion

to Enforce Protective Order and order Relator to return or destroy all of Defendants’ confidential

documents in his possession, custody, or control and certify to the Court that he has complied

with the Order.

           DATED: December 22, 2020.
                                                   STOEL RIVES LLP



                                                   /s/ Stephen H. Galloway
                                                   REILLEY D. KEATING, OSB No. 073762
                                                   reilley.keating@stoel.com
                                                   STEPHEN H. GALLOWAY, OSB No.
                                                   093602
                                                   stephen.galloway@stoel.com
                                                   Telephone: (503) 224-3380

                                                   Attorneys for Defendants




  Page 7      - DEFENDANTS’ MOTION TO ENFORCE PROTECTIVE ORDER


109164190.2 0061542-00017
               Case 6:14-cv-01424-MC        Document 91      Filed 12/22/20     Page 8 of 8




                                     CERTIFICATE OF SERVICE

             I hereby certify that on December 22, 2020, I filed a copy of foregoing document with the

    Clerk of the Court for the United States District Court– District of Oregon by using the CM/ECF

    system. Participants in this Case No. 6:14-cv-01424-MC who are registered CM/ECF users will

    be served by the CM/ECF system.

              mailing with postage prepaid

              overnight delivery

              Email

              notice of electronic filing using the CM/ECF system




             Michael T. Brooks
             32713 Vintage Way
             Coburg, OR 97408

             DATED: December 22, 2020.

                                                  STOEL RIVES LLP



                                                   /s/ Stephen H. Galloway
                                                  Reilley D. Keating, OSB No. 073762
                                                  reilley.keating@stoel.com
                                                  Stephen H. Galloway, OSB No. 093602
                                                  stephen.galloway@stoel.com
                                                  STOEL RIVES LLP
                                                  760 SW Ninth Avenue, Suite 3000
                                                  Portland, OR 97205
                                                  Telephone: (503) 224-3380
                                                  Facsimile: (503) 220-2480

                                                  Attorneys for Defendants




Page 1   -   CERTIFICATE OF SERVICE


    90373224.1 0061542-00017
